462 F.2d 1291
Haywood WILLIAMS, Jr., et al., Petitioners-Appellants,v.U. S. DEPARTMENT OF JUSTICE, BUREAU OF PRISON, et al.,Respondents-Appellees.Haywood WILLIAMS, Jr., Petitioner-Appellant,v.L. E. DAGGETT, Acting Warden, U. S. Penitentiary, Atlanta,Ga., et al., Respondents-Appellees.
Nos. 71-1616, 71-1045.
United States Court of Appeals,
Fifth Circuit.
June 7, 1972.

Haywood Williams, Jr., pro se.
John W. Stokes, Jr., U. S. Atty., Atlanta, Ga., Richard H. Still, Jr., Asst. U. S. Atty., for respondents-appellees.
Before JOHN R. BROWN, Chief Judge, and INGRAHAM and RONEY, Circuit Judges.
PER CURIAM:


1
These appeals are taken from orders of the district court denying the petitions of appellant, a federal prisoner, for mandatory injunctions.  Appellant complained in these petitions about certain practices being followed in the administration of the United States Penitentiary in Atlanta, Georgia.


2
The Bureau of Prisons has certified to this Court that appellant is no longer an inmate of the Atlanta Penitentiary.  These appeals are therefore dismissed as moot.  Bryant v. Blackwell, 431 F.2d 1203 (5th Cir. 1970); McCarroll v. Morrow & Holman, 435 F.2d 560 (5th Cir. 1971).


3
Appeals dismissed.